Citation Nr: 0736304	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  02-01 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Entitlement to service connection for a low back disability, 
to include degenerative joint disease (DJD) and degenerative 
disc disease (DDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from January 1951 to January 
1953.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a June 2001 rating decision in which the 
RO declined to reopen the veteran's previously denied claim 
for service connection for a low back disability.  The 
veteran filed a notice of disagreement (NOD) in July 2001.  
In February 2002, the RO issued a statement of the case 
(SOC).  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in February 2002.

In November 2003, the Board reopened the claim, then remanded 
the claim for service connection, on the merits, to the RO 
(via the Appeals Management Center (AMC)) for additional 
development.  After completing the requested action, the AMC 
continued the denial of the claim (as reflected in an October 
2006 supplemental SOC (SSOC)), and returned the matter to the 
Board for further appellate consideration.

In March 2007, the Board again remanded the claim to the RO, 
via the AMC, for additional development.  After completing 
the requested action, the AMC continued the denial of the 
claim (as reflected in a June 2006 SSOC), and returned this 
matter to the Board for further appellate consideration.

In November 2007, the undersigned Veterans Law Judge granted 
a motion to advance this appeal on the Board's docket, 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2007) 
and 38 C.F.R. § 20.900(c) (2007).




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  The veteran's service medical records were likely 
destroyed by fire, and alternative sources of information 
regarding possible treatment during the veteran's military 
service could not be located.

3.  No low back disability was shown for many years after 
service, and the most persuasive medical opinion evidence on 
the question of etiology of the current low back disability 
militates against the claim.


CONCLUSION OF LAW

The criteria for service connection for a low back 
disability, to include DJD and DDD, are not met. 38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in May 2004 and February 2005 letters, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection for a low back disability, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of and to submit any 
further evidence that is relevant to the claim.  After 
issuance of each letter, and opportunity for the veteran to 
respond, the October 2006 and June 2007 SSOCs reflect 
readjudication of the claim.  Hence, the veteran is not shown 
to be prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

The Board also notes that, in the June 2007 SSOC, the AMC 
provided notice to the veteran as to how disability ratings 
and effective dates are assigned and the type of evidence 
that impacts those determinations.  Although this notice was 
provided contemporaneous with, rather than prior to, the last 
adjudication of the claim, the Board finds that that the 
timing of this notice also is not shown to prejudice the 
veteran.  Because the Board's decision herein denies the 
claim for service connection for a low back disability, no 
disability rating or effective date is being, or is to be, 
assigned; accordingly, there is no possibility of prejudice 
to the veteran under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records, as well VA outpatient treatment (VAOPT) 
records and reports of VA examinations.  Also of record and 
considered in connection with the appeal are various written 
statements submitted by the veteran and by his 
representative, on his behalf.  

The Board notes that, pursuant to the November 2003 remand, 
the AMC requested from the Social Security Administration 
(SSA) copies of any disability award documents pertaining to 
the veteran.  In a June 2004 letter, the SSA responded that 
there were no such documents because the veteran is receiving 
SSA retirement benefits and not SSA disability benefits.  As 
such response indicates that the requested records do not 
exist, no further action in this regard is warranted.

The Board also notes that a July 1993 response from the 
National Personnel Records Center (NPRC) indicates that the 
veteran's service medical records were likely destroyed in a 
fire in 1973.  In cases where the veteran's service medical 
records are unavailable through no fault of his own, there is 
a heightened obligation to assist him in the development of 
his claim, to include searching for alternative records.  See 
Moore v. Derwinski, 1 Vet. App. 401 (1991); O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  Here, pursuant to the 
Board's November 2003 remand instructions, the AMC requested 
such alternative medical records.  In June 2005, the NPRC 
responded that no such records could not be located.  As VA 
has complied with its heightened duty to assist in obtaining 
service records, no further action in this regard is 
warranted.

The Board further notes that, as confirmed by the veteran in 
his July 2007 letter, the records of Dr. Collins, who 
provided treatment for the veteran's back disability, were 
destroyed sometime after he retired in 1985 and died in 1989.  
As such records no longer exist, no further action in this 
regard is warranted.   

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d) (2007).

Service connection may be presumed for arthritis manifested 
to a compensable degree within one year of separation from 
qualifying service; that presumption is rebuttable by 
contrary evidence. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2007).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-55 (1990).  Moreover, where, as 
here, service medical records cannot be located through no 
fault of the veteran, VA has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare, 1 Vet. 
App. at 367; Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that service 
connection for a low back disability, to include DJD and DDD, 
must be denied.

The veteran has asserted claims that his current low back 
disability is related to the injury he suffered when struck 
in the back and knocked down by a large truck during service.  
The veteran is competent to testify as to the fact that he 
sustained an in-service back injury (see Falzone v. Brown, 8 
Vet. App. 398, 403 (1995)), and his description of the injury 
was confirmed by the October 1996 and December 2000 "buddy" 
statements of two fellow service members, who are also 
competent to testify to their observations regarding the in-
service back injury.  

However, even if the Board were to accept, as credible, the 
lay assertions as to the occurrence of the veteran's in-
service injury, the fact remains that the first medical 
evidence of low back disability is the diagnosis of 
lumbosacral spine DJD reflected in the April 1997 VA 
examination report, forty-four years after service.  Clearly, 
such time period is well beyond the presumptive period for 
establishing service connection for arthritis as a chronic 
disease.  See 38 C.F.R. §§ 3.307, 3.309. Moreover, the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is a 
factor that weighs against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  

The Board further notes that there are conflicting multiple 
medical opinions on the question of whether the veteran's 
current low back disability is related to his in-service back 
injury.

In a March 2001 letter, Julie Long, apparently a private 
physician, indicates that the veteran was referred to her 
from a VA Medical Center (VAMC) regarding the etiology of his 
back disability.  She noted the veteran's description of his 
in-service injury and that of the fellow serviceman as well 
as his post-service work as a truck driver, farmer, and 
carpenter, and also indicated that she had reviewed the prior 
medical evidence and examined the veteran.  Her diagnoses 
were chronic lower mechanical back pain, lumbar spine DDD, 
right L5-S1 facet arthropathy, and right L5 spondylolysis.  
She noted the long time period since the original injury, 
stating that most of the degenerative changes were probably 
due to normal aging, and that spondylolysis "could have been 
traumatic at the time of the accident or developmental."  
She added, "The mechanism of injury and the chronic 
subsequent back pain complaints more likely than not could 
have exacerbated pain in the area of his L5 spondylolysis, 
even though it could have been a preexisting condition.  It 
is really difficult to say this far out whether it was 
preexisting or traumatic.  He did go on to have a fairly 
productive work life that was somewhat laborious."  

A May 2001 VA examination report indicates that the examiner 
considered the history provided by the veteran of his in-
service back injury as well as his post-service work as a 
truck driver, farmer, and carpenter.  The examiner also 
reviewed the prior medical evidence and examined the 
veteran's back.  He concluded: "It is unlikely that the 
isolated blow produced the degenerative disc disease in all 
of these areas, but rather it is more likely secondary to 
advancing age and his strenuous work history."

A May 2006 VA examination report indicates that the examiner 
reviewed the claims file.  He also recounted the veteran's 
in-service injury and post-service work history and examined 
the veteran.  He concluded: "It is unlikely that a direct 
blow to his torso/exact site unknown, that slings him forward 
(striking his face on pavement) would have resulted in the 
advanced degenerative changes.  Rather, they are likely 
secondary to the occupational activities, post-military, as 
well as advancing age."  He added, "To be clear then, there 
is less than 50 percent probability that the veteran's 
current low back problem was caused by or aggravated by 
service military activities.

In December 2006, the veteran's representative sent a letter 
to Dr. Ben Zolper, asking whether he would agree that "the 
evidence established, that a particular trauma or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting, such disability was 
aggravated by trauma sustained while in service as indicated 
by the veteran and by both buddy letters more likely than not 
contributes to the lumbar degenerative disease (spinal 
stenosis) of [the veteran]?"  Dr. Zolper wrote, "Yes I 
would agree."

Careful review and analysis of the above-noted opinions 
indicates that the most persuasive medical opinion evidence 
on the question of etiology of the current low back 
disability militates against the claim.

First, Dr. Zolper's statement is of little, if any, probative 
value.  He did not indicate whether he had reviewed any prior 
medical records and did not explain the reasons for his 
agreement with the statement that the veteran's back 
disability was either incurred in service or that a 
preexisting disability was aggravated by in-service trauma. 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative 
value of a physician's opinion depends in part on the 
reasoning employed by the physician and whether or not (and 
the extent to which) he reviewed prior clinical records and 
other evidence); Prejean v. West, 13 Vet. App. 444, 448-49 
(2000) (access to the claims file and the thoroughness and 
detail of the opinion are factors to be considered in 
assessing the weight of a physician's opinion); Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) (in assessing 
medical opinion evidence, the failure of the physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits).  

In addition, Dr. Long's statements that the veteran's 
spondylolysis "could have been traumatic at the time of the 
accident or developmental" and that the injury "could have 
exacerbated pain in the area of his L5 spondylolysis," and 
that there "could have" been a preexisting condition, 
include language that is too speculative to provide the 
degree of certainty required for medical nexus evidence. 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  See also Bloom v. West, 12 
Vet. App. 185, 187 (1999) (a medical opinion based on 
speculation, without supporting clinical evidence, does not 
provide the required degree of medical certainty and is of no 
probative value).

By contrast, the physicians who performed the May 2001 and 
March 2006 VA examinations reviewed the claims file, accepted 
the veteran's statements regarding his in-service injury, and 
definitively concluded that the evidence reflected that the 
low back disability, including DJD and DDD, was more likely 
related to his age and post-service work than opposed to his 
in-service injury.  The Board therefore accords more weight 
to these opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches; as is 
true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  See also Gabrielson v. Brown, 7 Vet. App. at 40; 
Prejean v. West, 13 Vet. App. at 448-49; Hernandez-Toyens v. 
West, 11 Vet. App. at 382.

In addition to the medical evidence, the Board has considered 
the veteran's assertions as to the etiology of his low back 
disability.  While the Board does not doubt the sincerity of 
the veteran's belief that his low back disability is related 
to his in-service back injury, this claim turns on a medical 
matter-whether there is a nexus between the veteran's 
current low back disability and his in-service back injury.  
As a layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to provide a 
probative opinion on such a matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  

The Board also notes the January 2007 letter in which the 
veteran's representative states that the March 2006 VA 
examination report is flawed because it did not address 
whether a "5-ton truck tailgate that knocked the veteran to 
the ground where he spent 5 days in the hospital, that 
specific incident" could have been the cause of a back 
disability, and that the veteran's post-service occupations 
and activities could not have caused his current condition.  
However, as shown above, the March 2006 VA examiner 
specifically considered whether a direct blow to the 
veteran's torso that slings him forward causing his face to 
strike the pavement could have resulted in the veteran's 
current low back disabilities.  There is no requirement that 
the examiner use the same exact language as the veteran in 
describing an in-service incident as a possible cause of a 
current disability; rather, it is sufficient that, as here, 
the examiner considers the type of injury described by the 
veteran and opines whether it could have resulted in the 
current disability in light of the other evidence in the 
claims file, as requested.  Moreover, to whatever extent the 
veteran's representative is attempting to support the claim 
through his own arguments, he, like the veteran, is not 
competent to provide a persuasive opinion on such a medical 
matter as whether the veteran's post-service occupation or 
activities could have caused his current disabilities.  See, 
e.g. Bostain v. West, 11 Vet. App. at 127.  Hence, his 
assertions in this regard have no probative value.

For all of the foregoing reasons, the Board concludes that 
the claim for service connection for a low back disability, 
to include DJD and DDD, must be denied.  In reaching this 
conclusion, the Board has carefully considered the 
applicability of the benefit-of-the-doubt doctrine.  O'Hare, 
1 Vet. App. at 367; Pruitt, 2 Vet. App. at 85.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable in this appeal.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.102 (2007); 
Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a low back disability, to include DJD 
and DDD, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


